Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	Claims 1-8 in the present application, filed on or after March 16, 2013, are being examined under the first inventor to file provisions of the AIA .
b.	This is a first action on the merits based on Applicant’s claims submitted on 06/26/2019.


Information Disclosure Statement

	The information disclosure statement (IDS) submitted on 06/26/2019 and 09/08/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a “a receiving section that receives…” and “a control section that controls…” in claim 1 and “a transmission section that transmits…” in claim 3.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 2, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. US Pub 2018004924, claiming foreign priority Aug 12, 2016 (hereinafter “Park”), in view of Convida Wireless NPL, “On Downlink Control Channel Design for New Radio”, 3GPP R1-.
Regarding claim 1
Park discloses a user terminal (i.e. “user equipment 1900” in Fig. 19; [0228]) comprising:
a receiving section (i.e. “reception unit 1910” in Fig. 19; [0228]) that receives a downlink control channel (“The reception unit 1910 receives downlink control information, data, and a message through a corresponding channel from a base station.” [0229]); and
a control section (i.e. “control unit 1920” in Fig. 19; [0228]) that controls detection of common search spaces, which are candidates for allocating the downlink control channel (“the control unit 1920 configures a search space for transmitting or receiving scheduling control information for a multicasting control channel for an MTC terminal and an NB-IoT terminal, and controls an overall operation of the user equipment 1900 based on transmission or reception of the multicasting control channel.” [0230]),
wherein the control section controls detection of one or more common search spaces (i.e. type0, type1, type2, etc.) based on information about capabilities (e.g. BL/CE, IoT etc.) which the user terminal supports itself (“it may be defined to transmit the MPDCCH scrambled by a corresponding SC-RNTI based on DCI format 6-1A or DCI format 6-1B in a case of the BL/CE terminal, and to transmit the NPDCCH scrambled by a corresponding SC-RNTI based on DCI format N1 in a case of the NB-IoT terminal.” [0180]; [0175] and furthermore “For Type1-NPDCCH common search space, k=k0 and is determined from locations of NB-IoT paging opportunity subframes.” [0158] and “For MPDCCH UE-specific search space, Type0-common search space, and Type2-common search space locations of starting subframe k are given by k=k.sub.D where k.sub.D is the b.sup.th consecutive BL/CE DL subframe from subframe k0, and b=μ.Math.rj,” [0114]).

	In an analogous art, Convida discloses detection of one or more common search spaces with different transmission features (“Unlike LTE, NR supports different numerologies according to the use cases, bandwidth, frequency of operation, etc. The DCI resources need to be allocated properly for the possible different scenarios discussed below,
i. When eMBB and URLLC use different subcarrier spacing, their DCI regions may be separated, so a UE blindly searches only the control region corresponding to its use case. Figure 1 shows an example where URLLC has wider subcarrier spacing than eMBB, i.e. URLLC and eMBB use dedicated regions for carrying the DCI. This configuration keeps the search space small and consequently reduces the decoding latency for control information. However, separate resources must be provisioned for the DCI of the different use cases” Section 2 – DCI design considerations).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Park’s method for receiving configuration information relating to an MPDCCH search space from a base station, to include Convida’s DCI design considerations in order to efficiently allocate DCI resources and minimize overhead (Convida [Introduction]).
Park and Convida do not specifically teach detection of one or more common search spaces based on information that is indicated in advance.
	In an analogous art, Lee discloses detection of one or more common search spaces based on information (“Two types of EPDCCH CSS supporting subframes may be defined, for example type-1 EPDCCH CSS and type-2 EPDCCH CSS. The type-1 EPDCCH CSS supporting subframes may be indicated in a PBCH and the type-2 EPDCCH CSS supporting subframes may be indicated in a SIB. A UE may receive the type-1 EPDCCH CSS supporting subframes from PBCH and may start monitoring type-1 DCIs transmitted in the type-1 EPDCCH CSS. From the type-1 EPDCCH CSS, the UE may receive an SIB that may contain configuration information for the type-2 EPDCCH CSS supporting subframes. The UE may start monitoring type-2 DCIs transmitted in the type-2 EPDCCH CSS. The type-1 DCI may be DCI(s) scrambled with SI-RNTI and the type-2 DCI may be DCI(s) scrambled with other RNTIs transmitted common search space including RA-RNTI, P-RNTI, TPC-PUCCH-RNTI, and/or TPC-PUSCH-RNTI.” [0047]) that is indicated in advance (via PBCH or SIB transmission in advance).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Park’s method for receiving configuration information relating to an MPDCCH search space from a base station, as modified by Convida, to include Lee’s method for monitoring an enhanced physical downlink control channel common search space (EPDCCH CSS), in order to efficiently allocate DCI resources and minimize overhead (Lee [0020]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Lee’s method for monitoring an enhanced physical downlink control channel common search space (EPDCCH CSS) into Park’s method for receiving configuration information relating to an MPDCCH search space from a base station since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 2
Park, as modified by Convida and Lee, previously discloses the user terminal according to claim 1, wherein:
Park further discloses a plurality of categories (e.g. CSS type-0, type-1, type-2, type-3 etc.) are configured, each category including a common search space that is associated with a different communication service (e.g. BL/CE terminal, NB-IoT terminal; “A type-3 CSS, an SC-SS, or a group search space (GSS) for transmitting DCI including scheduling control information for an SC-MCCH may be further defined in addition to a type-0 CSS, a type-1 CSS, a type-2 CSS, and a USS, which are defined for the BL/CE terminal and the NB-IoT terminal.” [0183]); and
the receiving section receives information about a common search space that is included in at least one of the plurality of categories (“That is, in a case of DCI including PDSCH scheduling control information for the SC-MCCH, the DCI may be CRC-scrambled based on the SC-RNTI and transmitted through the NPDCCH or the MPDCCH of the corresponding type-1 CSS, and each of the BL/CE terminal and the NB-IoT terminal may receive scheduling control information for the corresponding SC-MCCH by monitoring the type-1 CSS.” [0177]; [0200]).
Lee further discloses a plurality of categories are configured, each category including a common search space (“The implicitly indicated subset of subframes may be defined as type-1 EPDCCH CSS supporting subframes. A UE may monitor type-1 DCI(s) in the type-1 EPDCCH CSS supporting subframes. For example, type-1 DCI may be the DCI(s) scrambled with SI-RNTI. The UE may receive, for example from type-1 DCI, the configuration information for the type-2 EPDCCH CSS supporting subframes in which type-2 DCI may be received. The type-2 DCI(s) may be the DCIs scrambled with at least one of RA-RNTI, P-RNTI, TPC-PUCCH-RNTI, TPC-PUSCH-RNTI, and temporary C-RNTI. Two or more of types of EPDCCH CSS supporting subframes may be defined and a subset of DCIs transmitted in CSS may be transmitted in a specific type of EPDCCH CSS supporting subframes.” [0050]).

Regarding claim 6
A radio communication method for a user terminal, comprising the steps of: 
receiving a downlink control channel; and 
controlling detection of common search spaces, which are candidates for allocating the downlink control channel, 
wherein detection of one or more common search spaces with different transmission features is controlled based on information that is reported in advance and/or information about capabilities which the user terminal supports itself.
The scope and subject matter of method claim 6 is drawn to the method of using the corresponding apparatus claimed in claim 1. Therefore method claim 6 corresponds to apparatus claim 1 and is rejected for the same reasons of obviousness as used in claim 1 rejection above.

Claim 3, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Park, in view of Convida and Lee, and further in view of Choi et al. US Pub 2018/0049246, claiming foreign priority Aug 12, 2016 (hereinafter “Choi”).
Regarding claim 3
Park, as modified by Convida and Lee, previously discloses the user terminal according to claim 1, 
Park further discloses a transmission section (i.e. “transmission unit 1930” in Fig. 19; [0231])
Park, Convida, and Lee do not specifically teach a transmission section that transmits a random access preamble (PRACH), wherein the receiving section receives downlink control information in a given common search space that is configured in association with a PRACH resource set used to transmit the PRACH.
	In an analogous art, Choi discloses further comprising a transmission section that transmits a random access preamble (PRACH) (“Therefore, for a BL/CE terminal supporting the SC-PTM, a coverage enhancement level of the type-2 CSS (that is, the level corresponding to determination on whether to be the first type-2 CSS for PRACH CE levels 0 and 1, or the second type-2 CSS for PRACH CE level 2 and 3) for searching for resource allocation information of corresponding multicasting data may be indicated for each SC-PTM group. The type-2 CSS indication information may be transmitted through UE-specific/cell-specific RRC signaling, or configured for each group through the SC-MCCH for transmitting multicasting control information.” [0188]),
wherein the receiving section (as taught by Park “reception unit 1910” in Fig. 19; [0228]) receives downlink control information in a given common search space (“FIG. 11 is a diagram illustrating mapping for a DCI subframe repetition number in relation to an MPDCCH search space” [0020]) that is configured in association with a PRACH resource set used to transmit the PRACH (“That is, a first type-2 CSS for PRACH coverage enhancement levels 0 and 1, and a second type-2 CSS for PRACH repetition levels 2 and 3 may be separately configured.” [0187]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Park’s method for receiving configuration information relating to an MPDCCH search space from a base station, as modified by Convida and Lee, to include Choi’s method of configuring a search space of a downlink control channel, in order to efficiently allocate DCI resources and minimize overhead (Choi [0007-0008]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Choi’s method of configuring a search space of a downlink control channel into Park’s method for receiving configuration information relating to an MPDCCH search space from a base station since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 5
Park, as modified by Convida, Lee, and Choi, previously discloses the user terminal according to claim 3, 
Choi further discloses wherein the receiving section (as taught by Park “reception unit 1910” in Fig. 19; [0228]) receives information about associations between the plurality of PRACH resource sets and transmission features of common search spaces (“Therefore, for a BL/CE terminal supporting the SC-PTM, a coverage enhancement level of the type-2 CSS (that is, the level corresponding to determination on whether to be the first type-2 CSS for PRACH CE levels 0 and 1, or the second type-2 CSS for PRACH CE level 2 and 3) for searching for resource allocation information of corresponding multicasting data may be indicated for each SC-PTM group. The type-2 CSS indication information may be transmitted through UE-specific/cell-specific RRC signaling, or configured for each group through the SC-MCCH for transmitting multicasting control information.” [0188]).

Regarding claim 7
Park, as modified by Convida and Lee, previously discloses the user terminal according to claim 2, further comprising a transmission section that transmits a random access preamble (PRACH), 
wherein the receiving section receives downlink control information in a given common search space that is configured in association with a PRACH resource set used to transmit the PRACH.
The scope and subject matter of apparatus claim 7 is similar to the scope and subject matter as claimed in apparatus claim 3. Therefore apparatus claim 7 corresponds to apparatus claim 3 and is rejected for the same reasons of obviousness as used in claim 3 rejection above.

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Park, in view of Convida, Lee, and Choi, and further in view of Gao et al. US Pub 2018/0249508, claiming foreign priority Aug 14, 2015 (hereinafter “Gao”).
Regarding claim 4
Park, as modified by Convida, Lee, and Choi, previously discloses the user terminal according to claim 3, 
Park, Convida, Lee, and Choi do not specifically teach wherein a plurality of PRACH resource sets are configured for the transmission of the PRACH, and one or more common search spaces with different transmission features are configured for the PRACH resource set.
In an analogous art, Gao discloses wherein a plurality of PRACH resource sets are configured for the transmission of the PRACH, and one or more common search spaces with different transmission features are configured for the PRACH resource set (“If the same coverage condition, i.e., the coverage level 3 is configured with a plurality of PRACH frequency resources in the same sub-frame, then there may be different RA-RNTIs corresponding to different UEs at the level 3 transmitting over the different PRACH frequency resources in the same sub-frame, and EPDCCHs scrambled using their RA-RNTIs may be transmitted in a multiplexed mode in the common search space 2 in the same way as in the common search space 1 at the level 1 and level 2.” [0103]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Park’s method for receiving configuration information relating to an MPDCCH search space from a base station, as modified by Convida, Lee, and Choi, to include Gao’s random access response (RAR) transmission method and device for ensuring independent transmission of RARs having different coverage enhancement levels, in order to provide reliable PDCCH transmission and reception with increased efficiency (Gao [0010]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Gao’s random access response (RAR) transmission method and device for ensuring independent 

Regarding claim 8
Park, as modified by Convida, Choi and Gao, previously discloses the user terminal according to claim 4, wherein the receiving section receives information about associations between the plurality of PRACH resource sets and transmission features of common search spaces.
The scope and subject matter of apparatus claim 8 is similar to the scope and subject matter as claimed in apparatus claim 5. Therefore apparatus claim 8 corresponds to apparatus claim 5 and is rejected for the same reasons of obviousness as used in claim 5 rejection above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG M NGUYEN/Patent Examiner, Art Unit 2411                                                                                                                                                                                                        
/GARY MUI/Primary Examiner, Art Unit 2464